Citation Nr: 9935719	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  95-08 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of simple fracture of the second, third and fourth 
middle phalanges of the right hand.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim of 
entitlement to a compensable evaluation for his service-
connected residuals of simple fracture of the second, third 
and fourth middle phalanges of the right hand (right hand 
disability).  The veteran timely appealed this determination 
to the Board.  

When this matter was previously before the Board in November 
1997, it was remanded to the RO for further development, 
which has been accomplished.  In addition, in the November 
1997 decision, the Board denied the veteran's claims for 
service connection for service connection for a head injury 
and for a left temporal hemorrhage as secondary to a head 
injury.  As such, the only issue before the Board is that 
which appears on the cover page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran is right hand dominant.

3.  The veteran's service-connected right hand disability is 
objectively manifested by minimal limitation of motion and 
some stiffness and loss of grip strength, which, even 
considering pain and functional loss, is not comparable to 
favorable ankylosis of the affected fingers; the disability 
is also productive of subjective complaints of pain and 
swelling.  In addition, the medical evidence shows that the 
veteran does not have arthritis in any of the affected 
fingers.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the residuals 
of simple fracture of the second, third and fourth middle 
phalanges of the right hand have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.31, 
4.40, 4.45, 4.59, 4.71a (Diagnostic Codes 5003, 5222), 4.118 
(Diagnostic Codes 7803-7805) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In an April 1959 rating decision, the RO established service 
connection for residuals of simple fracture of the second, 
third and fourth middle phalanges of the right hand, and 
assigned the current noncompensable evaluation, effective May 
13, 1955.  In March 1994, the veteran filed a claim for an 
increased rating for this disability.

A review of the claims folder shows that VA medical records, 
dated from January to August 1993, are negative for any 
complaints or treatment of right hand problems.  In March 
1994, the veteran testified at a hearing conducted before a 
hearing officer at the RO.  During the hearing, he reported 
that, despite treating the disability with Tylenol, he had 
recurrent pain, discomfort, stiffness, swelling and weakness 
in his right hand.  The veteran further stated that, as a 
result, he experienced a "loss of use" of his right hand as 
compared to his left.  He further testified that he received 
treatment for his right hand at the Richmond, Virginia, VA 
Medical Center.

In May 1994, the veteran was afforded a VA orthopedic 
examination.  During the examination, he provided a history 
of sustaining multiple lacerations and a fracture of several 
fingers of his right hand while in service.  The veteran 
reported that he had had right hand problems, including 
weakness, since that time.  The examination revealed that the 
veteran had full range of motion of his right wrist.  In 
addition, the physician reported that there was no obvious 
swelling or deformity of the right hand.  The examination 
also disclosed well-healed lacerations along the distal 
portion of the middle phalangeal regions.  The physician 
further reported that the grip strength in the veteran's 
right hand appeared was diminished as compared to that in his 
left hand.  In addition, the examination revealed that the 
veteran was able to fully abduct and adduct his fingers and 
oppose the thumb to each fingertip.  The examiner stated that 
his dexterity was "pretty much maintained," and sensation 
was described as "grossly intact."  

Range of motion studies for the metacarpophalangeal joint 
showed that the veteran had index finger motion to 80 
degrees, middle finger motion to 80 degrees, and ring finger 
motion to 70 degrees.  With respect to his proximal 
interphalangeal (PIP) joint, he had motion of his index, 
middle and ring fingers to 90 degrees each.  Range of motion 
studies for his distal interphalangeal (DIP) joint disclosed 
index finger motion to 35 degrees, and middle finger and ring 
finger motion to 30 degrees each.  X-rays revealed no 
evidence of degenerative joint disease or loss of articular 
surfaces.  The examiner noted that there was some deformity 
involving the middle phalanges of the middle long and middle 
fingers, which he commented was compatible with evidence of 
an injury.  In addition, he commented that the overall 
alignment of the bones "appear[ed] to be very reasonable."  
The diagnosis was status post laceration to the right hand, 
including multiple fractures of the phalanges of the right 
hand with some minimal loss of range of motion.

In addition, in numerous statements, the veteran essentially 
echoed the contentions that he had voiced at the March 1994 
personal hearing and asserted entitlement to an increased 
rating based on his continuing complaints of pain and 
functional impairment.  

While this appeal was pending, the United States Court of 
Veterans Appeals (now known as United States Court of Appeals 
for Veterans Claims) (Court) decided the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca, the Court held 
that, in adjudicating the issue of entitlement to an 
increased disability rating, VA must consider application of 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  As a result, 
in November 1997, the Board remanded this case to obtain a 
medical opinion assessing the veteran's functional impairment 
in light of the guidance offered by the Court in DeLuca.  In 
addition, because of the veteran's statement that he was 
receiving VA outpatient treatment for this disability, the 
Board instructed the RO to associate with the claims folder 
any outstanding VA treatment records; the veteran had 
indicated that he was not receiving any private treatment for 
the disability.

Consistent with the Board's instructions, in December 1997, 
the RO requested any outstanding records of the veteran's 
outpatient care at the Richmond, Virginia, VA Medical Center, 
dated since November 1, 1996.  In response, the facility 
provided the RO with outpatient treatment records dated from 
February 1996 to January 1997.  A review of these records 
shows that they are silent for any complaints or treatment of 
right hand problems.

In further compliance with the Board's remand instructions, 
in April 1998 the veteran was afforded a VA orthopedic 
examination.  During the examination, the veteran reiterated 
a history of sustaining a right hand injury while in service.  
He complained that, as a result of the disability, he had 
weakness and diminished grip strength in his right hand, 
which he stated had worsened over the years.  In addition, 
the veteran reported that he had joint pain and stiffness, as 
well as an occasional tingling sensation in his fingers.  He 
also indicated that he had joint pain and stiffness in his 
nonservice-connected left hand.  However, the veteran stated 
that he had no difficulty utilizing buttons, handling coins, 
tying his shoes, identifying objects or doing manipulative 
work with his fingers.  

The physician noted at the outset of the report that the 
veteran was right-handed.  The examination revealed no 
evidence of swelling involving the interphalangeal or 
metacarpophalangeal joints and no outward deformity of the 
fingers.  Range of motion studies of the metacarpophalangeal 
joint disclosed that the veteran had 10 degrees of 
hyperextension and 90 degrees of flexion for each of the 
affected fingers.  Range of motion studies of the PIP joint 
of the index and middle fingers showed that they were equal 
in range from 5 degrees of hyperextension to 85 degrees of 
flexion.  Range of motion studies of the DIP joint revealed 
that the veteran had full extension of each of the affected 
fingers as well as flexion of his right middle finger to 10 
degrees; he had flexion to 20 degrees in his right index and 
ring fingers.  Range of motion studies of the veteran's left 
hand revealed that he had motion in the metacarpophalangeal 
and PIP joints that was essentially equal to that in his 
right hand; he also had somewhat more flexion in his left DIP 
joint.  The examination further revealed that the veteran was 
able to make a fist, that his fingers were aligned, that 
sensation was "totally" intact, and that he had no 
instability involving the joints.  In addition, it was 
reported that the veteran had no redness, swelling or 
erythema.  X-rays revealed a deformity of the middle 
phalanges, but the joints were all within normal limits.

The impression of the examiner was status post-fracture of 
the shafts of the index, middle and ring fingers with some 
mild residual stiffness involving the DIP joints, and 
especially the middle finger of the right hand.  He added, 
"I believe this stiffness to be secondary to the old 
fracture since he has no underlying arthritis involving the 
fingers themselves."  The examiner further stated that the 
veteran's right hand was "otherwise neurologically intact."  

Subsequent to his diagnosis, however, the physician who 
prepared the April 1998 examination report indicated that he 
had not had the opportunity to review the veteran's claims 
folder.  Because in its remand instructions the Board had 
specifically directed that the examiner was to review the 
claims folder, the RO scheduled the veteran for another VA 
orthopedic examination to comport with the Board's 
instructions.  In February 1999, the physician who had 
conducted the April 1998 examination again examined the 
veteran.  In reviewing his history, the physician noted, 
"The [c]laims [f]ile does not show any evidence of any 
ongoing treatment or problems with his right hand."

During the evaluation, the veteran reiterated a history and 
symptomatology of his right hand disability consistent with 
that noted above.  In addition, he reported that, at times, 
he had difficulty in making a fist, and that, subsequent to 
repetitive gripping, he experienced paresthesias.  He also 
denied having any cold sensitivities.  The examination 
revealed no obvious lesions or surgical scars on his hands.  
In addition, the physician indicated that he had no outward 
swelling or deformity and no malalignment of the fingers when 
he made a fist.  The examiner reported that range of motion 
studies for his metacarpophalangeal joint showed that he had 
full flexion and extension of each of the affected fingers.  
Range of motion studies of the PIP joint revealed that he had 
flexion of his index, middle and ring fingers to 70, 90 and 
85 degrees, respectively.  Range of motion studies of his DIP 
joint disclosed that he had flexion in his index finger to 35 
degrees; he had flexion in both his middle and ring fingers 
to 30 degrees.  X-rays again showed no significant 
degenerative changes, and the examiner reiterated his April 
1998 diagnosis.

Later that same day, the veteran's grip strength was 
evaluated and it was initially reported that he had grip 
strength of 46.6 pounds in his left hand and 68.3 pounds in 
his right hand.  In an undated statement received by the RO 
in April 1999, the veteran asserted that the examiner had 
inverted the findings for his right and left hands.  As a 
result, later that month the veteran's grip strength was 
again evaluated, which revealed that he had 55.3 pounds of 
grip strength in his right hand and 73 pounds of grip 
strength in his left hand.  In addition, the examiner 
confirmed that the February 1999 grip strength findings were 
indeed inverted.

Finally, in statements received subsequent to the Board's 
remand, the veteran essentially reiterated his contention 
that a higher rating was warranted for his right hand 
disability due to pain and corresponding functional 
impairment.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to a compensable evaluation for his 
right hand disability is plausible and capable of 
substantiation, and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Where the Rating Schedule does not 
provide a non-compensable evaluation for a particular 
disability, such an evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Further, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca.  In addition, 38 C.F.R. § 4.59 provides that 
painful motion due to arthritis is an important factor of 
disability and entitled to at least the minimum applicable 
evaluation for the joint.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991).  In this regard, 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 provides that arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under this 
code.

In addition, where, as here, a veteran has been diagnosed as 
having a specific condition and the diagnosed condition is 
not listed in the Ratings Schedule, the diagnosed condition 
will be evaluated by analogy to a closely-related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In this case, the veteran's 
right hand disability is evaluated as noncompensably 
disabling by analogy to favorable ankylosis of the index, 
middle and ring fingers under Diagnostic Code 5222-5299.  

Pursuant to Diagnostic Code 5222, favorable ankylosis of the 
index, middle and ring fingers of the major hand warrants a 
30 percent evaluation.  In addition, a note under the 
Diagnostic Code provide that ankylosis is considered to be 
favorable when ankylosis does not prevent flexion of the tips 
of the tips of the fingers to within 2 inches (5.1 cms.) of 
the transverse fold of the palm.  Limitation of motion of 
less than 1 inch (2.5 cms.) in either direction is not 
considered disabling.

Based on a careful review of the evidence, the Board 
concludes that entitlement to a compensable rating for the 
veteran's right hand disability is not warranted.  In 
reaching this conclusion, the Board notes that the evidence, 
including the veteran's complaints and the medical findings, 
shows that the veteran has slightly decreased range of motion 
for the affected fingers.  In this regard, the Board notes 
that the May 1994 VA examination report reflects that the 
veteran had either full or nearly full range of motion of the 
affected fingers in each of his finger joints.  Further, 
although the examiner indicated that the veteran had 
diminished grip strength in his right hand as compared to his 
left, he reported that the veteran was able to fully abduct 
and adduct his fingers and oppose the thumb to each 
fingertip.  In addition, he commented that the veteran's 
dexterity was "pretty much maintained," described his 
sensation as "grossly intact," and stated that he had good 
overall alignment of the bones in his right hand.  Indeed, 
the diagnosis was status post laceration to the right hand, 
with minimal loss of range of motion.

In addition, the April 1998 VA examination report shows that 
the veteran continued to have either full or nearly full 
range of motion of the affected fingers in each of his finger 
joints.  Further, the examiner noted that, despite his 
complaints of pain and functional impairment, the veteran 
reported that he had no difficulty utilizing buttons, 
handling coins, tying his shoes, identifying objects or doing 
manipulative work with his fingers.  Moreover, the 
examination revealed that the disability was not manifested 
by any redness, erythema, swelling or instability of any of 
the affected joints, that sensation was "totally" intact, 
that he was able to make a fist, and that his fingers were 
all aligned.  Indeed, in his diagnosis, the examiner stated 
that the veteran's disability was objected manifested by only 
residual stiffness in the DIP joints.

As noted above, because the April 1998 report reflects that 
the examiner had not reviewed the claims folder, the RO 
afforded the veteran an additional examination in February 
1999, which was conducted by the same physician who had 
examined him in April 1998.  The findings of the latter 
examination confirm that the veteran had either full or 
nearly full range of motion of the affected fingers in each 
of his finger joints.  In addition, the physician indicated 
that the veteran had no outward swelling, deformity or 
malalignment of his fingers when he made a fist.  The 
examiner also reiterated the diagnosis he had offered in the 
April 1998 report.

Further, a review of the outpatient treatment records that 
extend during the entire appellate period shows that they are 
negative for any complaint or treatment of right hand 
problems.  Indeed, this was specifically noted by the 
examiner in his February 1999 report.  In addition, although 
grip strength testing conducted in February and April 1999 
disclosed some weakness in his right hand as compared to his 
left, the April 1998 examination report indicates that the 
veteran complained of having joint pain and stiffness in his 
nonservice-connected left hand, suggesting that some of the 
symptomatology might not be related to his service-connected 
right hand disability.  However, because there is no medical 
evidence that disassociates any of the symptomatology, in 
evaluating this claim, the Board has assumed that all 
symptoms are due to the service-connected right hand 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

Thus, although cognizant of the veteran's consistent 
complaints of pain, swelling, weakness and residual 
functional impairment, the Board concludes that, accepting 
those complaints, the veteran's right hand disability is not 
shown to warrant a compensable evaluation based on limitation 
of motion, even when the DeLuca factors are taken into 
consideration.  See 38 C.F.R. §§ 4.40 and 4.45.  As noted 
above, the only limitation of motion of the index, middle and 
ring fingers that is recognized by the Rating Schedule is 
ankylosis (i.e., complete fixation).  However, range of 
motion studies have consistently revealed that the veteran 
had full or nearly full motion of the affected fingers in the 
metacarpophalangeal, PIP, and DIP joints.  

Further, the evidence has reflects that a diagnosis of 
arthritis in the affected fingers has consistently been ruled 
out.  Thus a compensable rating for arthritis pursuant to 
Diagnostic Code 5003 is not warranted.  In this regard, the 
Board points to the finding contained in the May 1994 and 
April 1998 reports, in which each examiner specifically 
indicated that, based on a review of X-rays, the veteran did 
not have arthritis in his right hand.  

There is likewise no basis for assignment of a compensable 
evaluation based on the veteran's right hand scars, which 
have been described as well healed and asymptomatic.  In this 
regard, the Board cites the finding in the May 1994 that the 
veteran had well-healed lacerations along the distal portion 
of the middle phalangeal regions.  Further, in the February 
1999 report, the physician noted that had no obvious lesions 
or scars on his right hand.  As the evidence does not 
demonstrate a residual scar subject to repeated ulceration, a 
tender and painful scar on objective demonstration, or a scar 
resulting in functional loss, there is no basis for 
assignment of a compensable evaluation under Diagnostic Codes 
7803, 7804, or 7805, respectively.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  In addition, there 
is no showing that the low back disability has necessitated 
frequent periods of hospitalization, or that the disability 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a compensable evaluation for the residuals of 
simple fractures of the second, third and fourth middle 
phalanges of the right hand is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

